t c memo united_states tax_court juan rodriguez petitioner v commissioner of internal revenue respondent docket no filed date juan rodriguez pro_se george d curran for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in additions to and penalty with respect to petitioner's federal_income_tax for and -- - penalty and addition_to_tax year deficiency sec_6651 a sec sec_6662 a dollar_figure s571 dollar_figure -0- big_number --o- -0- sec_475 big_number big_number big_number --o- after concessions the issues for decision are whether petitioner is entitled to deduct wagering losses in the amount of dollar_figure for the taxable_year whether petitioner must include in gross_income a payment in the amount of dollar_figure that he received during from the federal bureau of investigation fbi and if so whether he is entitled to deduct a portion of such amount as relocation expenses whether petitioner is liable for the accuracy-related_penalty under sec_6662 for the taxable_year whether petitioner is liable for the addition_to_tax under sec_665l1 a for failure_to_file a timely return for and whether petitioner is liable for the addition_to_tax under sec_6654 for failure to pay estimated income_tax for the taxable_year unless stated otherwise all section references in this opinion are to the internal_revenue_code as in effect during the years in issue findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in philadelphia pennsylvania when he filed his petition in this case at one time petitioner operated an illegal bookmaking business that was frequented by a number of drug dealers in he was arrested by the fbi while acting as a middleman in a transaction involving the purchase and sale of two kilograms of cocaine the criminal drug charges stemming from his arrest carried a maximum prison sentence of years and fines of dollar_figure million in order to avoid incarceration on such charges petitioner pleaded guilty to a narcotics charge and agreed to work as an undercover informant for the philadelphia office of the fbi in return the fbi agreed to bring petitioner's cooperation to the attention of the judge at the time of sentencing in date petitioner and the fbi initiated an undercover investigation of money laundering and drug trafficking in the philadelphia area the investigation was assigned the code name metroliner the investigation took place at petitioner's off-track betting parlor where petitioner also conducted his illegal bookmaking operation petitioner played a central role in the investigation he introduced five undercover fbi agents to drug traffickers money launderers and gamblers he made over q4e- tape recordings both audio and video documenting transactions consisting of drug purchases and money laundering transactions while under surveillance subjects of the investigation purchased kilograms of cocaine and laundered dollar_figure million in drug proceeds from seven different drug organizations operating in and around philadelphia as a result of the metroliner investigation persons were indicted and dollar_figure million was seized petitioner testified in five trials the last of which ended in date ultimately because of his coopera-- tion petitioner was sentenced to years' probation on the drug charges mentioned above during or operation metroliner was terminated upon short notice due to the circumstances surrounding the termination of the undercover investiga- tion petitioner lost certain personal_property including a safe containing some of his personal records after the investigation was terminated petitioner declined to enter the witness protection program the fbi paid petitioner subsistence and other expenses while the fbi's investigation continued generally this consisted of monthly payments that began at dollar_figure in and increased to dollar_figure in and further increased to dollar_figure in the middle part of when the - indictments were unsealed and petitioner became a witness for the government these payments ended in the summer of at the conclusion of the last trial mr paul d allen jr supervisory special_agent of the fbi wrote a letter to the united_states attorney's office dated date stating that between date and the present mr rodriguez has been paid_by the fbi a total of dollar_figure all of which has been for expenses mr allen's letter further states these expenses were for items such as rent utilities food subsistence transportation automobile gas oil tolls maintenance insurance clothing child_support medical dental and other miscellaneous living_expenses in a letter to the internal_revenue_service dated date mr allen stated mr rodriguez was paid a total of dollar_figure all of which was considered to be reimbursement for expenses he incurred during the investigation petitioner executed receipts for expense reimburse- ments in the aggregate amount of dollar_figure three of the receipts totaling dollar_figure are dated after date the date of mr allen's letter to the united_states attorney's office mentioned above -- - based upon petitioner's cooperation in the metroliner investigation and his testimony during the criminal trials the fbi made a lump-sum payment to petitioner of dollar_figure a telex from the philadelphia office of the fbi requesting the director of the fbi to authorize the payment states as follows request of the bureau bureau authority is requested to bffect a lump sum payment of dollar_figure to captioned cooperating witness cw for his cooperation in phfile 245b-ph-224 entitled metroliner this lump sum payment represents a share of the value of united_states currency certificates of deposit vehicles residences farms and business locations seized as a direct result of the cooperation furnished by the cooperating witness mr allen's letter of date to the internal_revenue_service describes this payment as follows at the conclusion of the case mr rodriguez was paid a lump sum of dollar_figure these funds were to offset relocation expenses and compensate mr rodriguez for his efforts during the investigation mr john r thomas special_agent of the fbi stated in a letter dated date to a revenue_agent of the internal_revenue_service that the lump-sum payment given to petitioner at the conclusion of the case was for any and all claims he may have had to include services rendered relocation reimbursement for reasonable and - necessary authorized expenditures and the like our files do not disclose an allocation of these funds petitioner executed a receipt on or about date which states as follows on this date i tony rodriguez received dollar_figure from the fbi as witnessed by the two special agents of the fbi whose signatures appear below mine at that time petitioner actually received a cash payment of dollar_figure and the cancellation of an advance of dollar_figure that had previously been made on date in anticipation of the lump- sum payment the receipt for the advance_payment that was executed by petitioner states that it was paid for services petitioner expected to receive more than the dollar_figure from the fbi his understanding was that the fbi could pay him a maximum of dollar_figure he expected the fbi to pay him the maximum amount because the operation had been so successful he later sued the fbi and six agents of the fbi in the united_states district_court for the eastern district of pennsylvania attempting to obtain more money his suit was transferred by the district_court to the united_states court of federal claims see 876_fsupp_706 ebe d pa his suit was unsuccessful --- - while the undercover investigation was ongoing petitioner was permitted to continue his illegal bookmaking business and to retain the net_proceeds from that business petitioner also continued his gambling activities includ- ing betting at various racetracks and casinos during that time petitioner received sizeable winnings and incurred sizeable losses from his gambling activities special agents of the fbi were aware of petitioner's gambling at racetracks and casinos petitioner attached to his federal_income_tax return statements for certain gambling winnings on form w-2g that report the following gross winnings federal and state tax withholding and net winnings from three race- tracks gross fed tax st tax net date winnings wheld wheld winnings n j state sports exposition auth dollar_figure dollar_figure sec_244 dollar_figure n j state sports exposition auth dollar_figure big_number dollar_figure n j state sports exposition auth dollar_figure -0- -0- dollar_figure n j state sports exposition auth dollar_figure -0- -0- dollar_figure garden state race track inc dollar_figure -0- --0- dollar_figure n j state sports exposition auth dollar_figure --0- -0- dollar_figure philadelphia park - gri dollar_figure -0- dollar_figure philadelphia park - gri dollar_figure -0- dollar_figure n j state sports exposition auth dollar_figure -0- -0- dollar_figure philadelphia park - gri dollar_figure --0- -0- dollar_figure dollar_figure big_number dollar_figure petitioner also attached a handwritten schedule to his return that lists of the payments reported on the forms w-2g the handwritten schedule does not list the --- - payment from garden state race track inc shown above in the amount of dollar_figure on line of his return petitioner reported other income from race track in the amount of dollar_figure this amount is dollar_figure less than the aggregate winnings reported on the forms w-2g attached to his return the record does not explain why petitioner reported only dollar_figure of the dollar_figure shown on the forms w-2g that are attached to petitioner's return petitioner reported no income from his gambling at casinos or from his other gambling activities for taxable_year petitioner claimed a deduction for gambling_losses in the amount of dollar_figure petitioner's return does not give any details concerning this deduction such as the identity of the payees the dates or the amounts paid this amount is claimed as miscellaneous itemized_deduction thus petitioner's return does not claim that petitioner is in the trade_or_business of gambling petitioner also claimed a credit of dollar_figure the aggregate amount of federal tax withheld from the winnings reported on the forms w-2g attached to his return - petitioner never filed a federal_income_tax return for respondent prepared a return for that year which determined that petitioner owed tax on the dollar_figure lump-- sum payment in the subject notice_of_deficiency respondent made adjustments to petitioner's income for and the adjustments for were resolved by the parties and are no longer at issue in this proceeding respondent made the following adjustments to petitioner's taxable_income for and exemptions -o- dollar_figure compensation fbt -q- big_number itemized_deduction standard_deduction dollar_figure big_number total adjustments big_number big_number the notice describes the adjustment disallowing the gambling_losses claimed in as follows for the taxable_year ending date you have failed to substantiate the claimed gambling_losses of dollar_figure since this was the only claimed itemized_deduction you are now entitled to the standard_deduction of dollar_figure accordingly your taxable_income is increased dollar_figure the notice describes the adjustment increasing petitioner's compensation from the fbi in as follows compensation you received from the federal bureau of investigation for services rendered in sic includible in income accordingly your taxable_income for is increased dollar_figure opinion petitioner asks the court to redetermine two of the adjustments made in the subject notice_of_deficiency the disallowance of gambling_losses in in the amount of dollar_figure and the inclusion in gross_income of the lump-sum payment of dollar_figure from the fbi in petitioner also seeks redetermination of the accuracy-related_penalty under sec_6662 for tax_year in the amount of dollar_figure and of the addition_to_tax under sec_6651 in the amount of dollar_figure for failure to timely file his return for tax_year at trial petitioner presented no evidence regarding the addition_to_tax under sec_6654 for failure to pay estimated_tax with respect to his tax and he made no reference to it in his posttrial brief therefore we consider this issue waived or abandoned see 100_tc_367 petitioner has not pursued this line of objection on brief and we consider it abandoned we hereby sustain respondent's determination with respect to the addition_to_tax under sec_6654 for wagering loss deduction the first issue for decision is whether petitioner is entitled to deduct wagering losses in the amount of dollar_figure for the taxable_year as noted above respondent disallowed all of the wagering losses claimed by petitioner because petitioner had failed to substantiate the deduction in his posttrial brief petitioner acknowledges that he did not substantiate this deduction but he argues that some amount should be allowed as a deduction his brief states as follows although it is true the petitioner did not produce complete and accurate records of gambling_losses after seven years time some allowance should have been made for the losses sustained respondent argues that petitioner did not prove the amount of his gambling_losses or that his gambling_losses exceeded the amount of his unreported gambling winnings sec_165 allows taxpayers to deduct losses from wagering transactions to the extent of the gains from such transactions in order to establish entitlement to a deduction for wagering losses in this court the taxpayer must prove that he sustained such losses during the taxable_year see 429_f2d_182 6th cir affg tcmemo_1969_26 322_f2d_78 5th cir affg tcmemo_1962_19 he must also prove that the amount of such wagering losses claimed as a deduction does not exceed the amount of the taxpayer's gains from wagering transactions see sec_165 implicitly this reguires the taxpayer to prove both the amount of his losses and the amount of his winnings see 68_tc_867 donovan v commissioner tcmemo_1965_247 affd per curiam 359_f2d_64 lst cir otherwise there can be no way of knowing whether the sum of the losses claimed on the return is greater or less than the taxpayer's winnings see schooler v commissioner supra pincite for example if the taxpayer in addition to the winnings reported on his or her return received other winnings that were not reported then the taxpayer must prove that the losses claimed in his or her return exceeded the unreported winnings in order to be entitled to deduct any such losses see id donovan v commissioner supra the amount deductible in this situation is the amount of the claimed losses which exceeds the unreported winnings as long as such excess is less than the winnings reported on the taxpayer's return see sec_165 schooler v commis-- sioner supra donovan v commissioner supra in this case the racetrack winnings reported on petitioner's return dollar_figure exceed the gambling_losses deducted on that return dollar_figure petitioner testified at trial that at one time he had records consisting of a shoe box full of losing tickets from the racetrack that would have substantiated the loss deduction but that those records were lost when the undercover investigation was terminated petitioner testified as follows ther witness now as one of the letters indicates from the fbi that things were left behind one of the things that was left behind in the safe was a shoebox of losing racetrack tickets that would have served sic the dollar_figure even if we were to accept petitioner's explanation for his failure to verify the gambling_losses claimed on his return we could not agree that he has met his burden_of_proof regarding the gambling_losses petitioner did not prove the amount of his gambling winnings both reported and unreported and thus he failed to prove that the amount of the wagering losses claimed on his return dollar_figure is greater than his unreported gains from wagering transactions petitioner acknowledged during his testimony at trial that he had additional winnings that were not reported on his return on cross-examination petitioner testified as follows thus peti winnings a reported o there other than fbi agents undercover losses and furthermor in other g -- - now these winnings are only based upon on sic the forms you received from the government right you received other gambling winnings in that year correct yes i also had a lot of losses but with respect to the gambling winnings you won other money at the racetrack correct oh yes tioner admitted that he had earned gambling t the racetrack in addition to the winnings he n his return for is also evidence that petitioner had winnings from betting at racetracks for example the with whom petitioner cooperated during the investigation were aware that he had sizeable sizeable winnings at racetracks and casinos e petitioner testified that in he engaged ambling activities he testified as follows q did you bet any other activities during a i bet summer baseball and i play casinos the dice poker everything q at the casinos a i'm a gambler q and you bet-- a t'll bet anything q ---anything and lose correct a anything you could bet when asked whether he reported income from those activities he gave the following vague testimony q okay but you don't have any of that income listed on your tax_return is that correct a well there wasn't any at that time i was with the fbi at all times being with the fbi they were with me i didn't list anything because we would be at the casinos we would take drug dealers to the casinos and i was always with two agents and i was always risking my life every time i went out because the fbi was a mile away from me qo thank you but you had other gambling wins that you did not report a i don't think so i lost that year because i was winning too there is no evidence in the record that gives us a basis for determining or even guessing the amount of unreported gambling winnings earned by petitioner during accordingly we find that petitioner has failed to prove that the losses from wagering transactions claimed as a deduction on his return do not exceed the gains from such transactions as required by sec_165 and we sustain respondent's disallowance of the wagering losses claimed on petitioner's return lump-sum payment from fbi the next issue is whether petitioner is entitled to exclude from gross_income or deduct any or all of the lump- sum payment received from the fbi in the amount of dollar_figure petitioner acknowledges that he received the lump-sum payment and he testified candidly i know i owe taxes on it he testified that the lump-sum payment was paid in part as his share of the property seized by the government during the investigation in part as considera-- tion for refusing to join the witness protection program and in part as reimbursement for the expenses of relocating his family in his posttrial brief petitioner focuses on the last of the above three reasons for the lump-sum payment relocation expenses he argues that he incurred substantial expenses and cost associated with moving his family and that an allowance for relocation expenses should be taken into account in computing the taxable_amount of this lump-sum payment petitioner's brief states -- - while acknowledging that the burden_of_proof rests upon the petitioner for this issue common sense would dictate the consideration of some costs associated with moving the petitioner and his family petitioner claims that the internal_revenue_service had previously agreed to allocate twenty percent of this payment toward relocation expenses respondent argues that petitioner is required to include in gross_income the entire lump-sum payment of dollar_figure received from the fbi respondent argues that except for his self-serving testimony petitioner has not offered any evidence to prove he incurred the expenses claimed or that the alleged expenses were deductible we agree with respondent there is no basis in the record of this case upon which we can find that some or all of the lump-sum payment should be excluded from petitioner's gross_income according to the record the fbi intended the payment to award petitioner a share of the seized property to compensate petitioner for his cooperation and to defray any relocation expenses he had incurred the original telex requesting authorization to make the payment states that it represents a share of the value of united_states currency certificates of deposit vehicles residences farms and business locations seized as a direct result of the cooperation furnished rewards of this kind are includable in gross_income see sec_1_61-2 a income_tax regs similarly mr allen's letter of date states that the payment was to offset relocation expenses and to compensate petitioner the receipt for the advance on the lump-sum payment allocates the entire amount to services compensation payments are includable in the recipient's gross_income see sec_1_61-2 income_tax regs petitioner cites no authority under which the lump-sum payment would be excluded from gross_income we understand that payments to a government witness are sometimes considered by the commissioner as welfare_payments to the recipient that are not includable in the recipient's income see g_c_m big_number date and g_c_m big_number date for example assistance payments made by the department of justice under the witness protective program of the organized crime control act of publaw_91_452 tit v 84_stat_922 are treated as welfare_payments and are excluded from gross_income see g_c_m big_number date the lump-sum payment made to petitioner in this case was not made under the witness protection program nor was it made in consideration of petitioner's declining to enter the witness protection program petitioner has shown no - - basis for excluding all or any part of the lump-sum payment in this case petitioner argues that the lump-sum payment was made to reimburse him for relocation expenses and petitioner claims to have incurred relocation expenses greatly exceeding the lump-sum payment however petitioner presented no proof that he incurred any such relocation expenses indeed in his posttrial brief petitioner never identifies the payees of such expenses nor does he give the amounts dates and purposes of any such payments at trial he suggested at one point that his relocation expenses consisted of cash payments made to his sons and his former wife i gave each son dollar_figure i gave her and dollar_figure to move-- at another point petitioner made reference to receipts from the moving company that were left in the abandoned safe when the undercover investiga- tion terminated petitioner never substantiated any such payments such as by obtaining duplicate receipts from the moving company thus even if the lump-sum payment were excludable from gross_income to the extent used to defray relocation expenses petitioner has not substantiated that he paid any such relocation expenses to the extent that petitioner claims to be entitled to deduct some part of the payment as relocation expenses --- - we also agree with respondent that petitioner has not met his burden of proving entitlement to the deduction see rule a tax_court rules_of_practice and procedure petitioner does not cite the section of the internal_revenue_code under which he claims to be entitled to the deduction see generally sec_217 sec_132 g moreover as described above he refers to relocation expenses but he never explains the nature of the expenses that he incurred or identifies the payees amounts or dates of any such payments nor has he introduced proof that he paid any such expenses accuracy-related_penalty for the next issue for decision is whether petitioner is liable for the accuracy-related_penalty under sec_6662 as determined by respondent in the amount of dollar_figure according to the schedules attached to the notice_of_deficiency respondent determined that the entire amount of the underpayment was due to negligence under sec_6662 a penalty is added to a taxpayer's tax_liability if any portion of an underpayment is attributable to negligence or disregard of rules or regulations see sec_6662 b for this purpose the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec - c the amount of the penalty is percent of the portion of the underpayment to which sec_6662 applies see sec_6662 a an exception to imposition of the negligence_penalty is provided by sec_6664 under that exception no penalty shall be imposed with respect to any portion of an underpayment if it is shown there was a reasonable_cause for that portion of the underpayment and the taxpayer acted in good_faith petitioner bears the burden of proving that he is not liable for the penalty under sec_6662 see 444_f2d_770 3d cir revg on another issue 52_tc_986 58_tc_757 petitioner argues as follows accurate records of gambling_losses and winnings are difficult to maintain the very nature of the business makes this task daunting if not impossible the very fact that petitioner reported his gambling winnings and losses in his income_tax return produced records of this fact seven years later attests to the degree of effort taken by the petitioner to accurately report his gambling winnings and losses before the accuracy-related_penalty is imposed i r c dollar_figure b requires taxpayer negligence or disregard for the rules in the instant case the respondent has shown neither exists respondent argues that petitioner has not met his burden_of_proof under sec_6662 according to respondent - - petitioner has not shown that there was a reasonable_cause for the underpayment or that he acted in good_faith regarding the underpayment we agree with respondent petitioner's contention that maintaining accurate records of gambling_losses and winnings is difficult is legally insufficient to overcome respondent's determination the fact is that all taxpayers are required to substantiate deductions under sec_165 and petitioner is being held to the same standard that is imposed on all taxpayers seeking a deduction under sec_165 see eg wolkomir v commissioner tcmemo_1980_344 salem v commissioner tcmemo_1978_142 myers v commissioner tcmemo_1976_191 taormina v commissioner tcmemo_1976_94 we find that petitioner did not prove that the under- payment with respect to his return was due to reason- able cause or that he acted in good_faith accordingly we sustain respondent's imposition of an accuracy-related_penalty under sec_6662 a additions to tax for the final issue is whether petitioner is liable for the addition_to_tax under sec_6651 for failure_to_file a timely return for as determined by respondent in the amount of dollar_figure an addition_to_tax is imposed -- - under sec_6651 for failure_to_file a return unless such failure is due to a reasonable_cause and not willful neglect see sec_6651 the amount of the addition_to_tax i sec_5 percent of the tax required to be shown on the return if the return is filed within a month of the due_date with an additional percent for each additional month or fraction thereof during which the failure continues not exceeding percent in the aggregate see id petitioner bears the burden of proving that he is not liable for the addition see rule a petitioner argues as follows x of the dollar_figure the petitioner received from the fbi ninety percent or dollar_figure was received after petitioner had worked undercover for the fbi it was agreed that this payment of dollar_figure would be used to pay for the enormous cost of relocating the petitioner and his family to puerto rico although it is true the fbi did not have the authority to determine the taxability of this payment it is certainly reasonable for petitioner to rely on the fbi's position and statements regarding this payment respondent correctly states that is the burden of the petitioner to establish this fact however due to the highly sensitive nature of the undercover operation which 1s ongoing it can hardly be expected for the petitioner to produce as witnesses the fbi agents responsible for leading the petitioner to believe this payment would not be considered taxable_income it is the position of the petitioner that this dollar_figure payment is not fully taxable if plausible disagreement as to the taxability of this income exists to this day it can surely be said the petitioner had a reasonable expectation - - this payment would not be taxable_income hence reasonable_cause and not willful neglect for these reasons the respondent's determination should not be sustained thus petitioner argues that his failure_to_file his return is due to reasonable_cause and not willful neglect sec_6651 respondent argues that petitioner failed to timely file an income_tax return for the taxable_year and presented no evidence disputing the assertion of the addition_to_tax we find that petitioner's argument lacks merit petitioner admitted at trial that he received the lump-sum payment of dollar_figure from the fbi and he owed tax on the payment he testified as follows the court do you admit that dollar_figure is income xk the witness i admit that was income x k the witness i know i owe taxes on it but i figure a reasonable amount should be used for relocation of me thus petitioner admittedly earned substantial taxable_income during and he was required to file a return for that year see sec_6012 petitioner's posttrial brief implies that he relied on the statements of unnamed fbi agents that the subject lump- - - sum payment would not be considered taxable_income there is no factual basis for such argument in the record of this case neither petitioner nor the fbi agent who was called as a witness testified that an fbi agent gave petitioner any such advice indeed petitioner did not even ask the fbi agent about any such statements petitioner does not identify the agent or employee of the fbi who allegedly gave him such advice nor did he subpoena such person to testify we do not accept petitioner's attempt to explain his failure to call the agent to testify on the ground that the undercover operation was ongoing at the time of trial or that it would have been compromised by the agent's testimony there is nothing in the record to suggest that the operation was ongoing at the time of trial but even if it were there is no reason to believe that the agent's testimony concerning statements about the taxability of petitioner's lump-sum payment would have compromised the operation indeed petitioner exhibited no such reluctance in when he filed suit against the fbi and six of its special agents seeking a greater share of the money and property that had been seized during the undercover operation we find that petitioner failed to show that his failure_to_file a return for was due to reasonable_cause and not willful neglect and we sustain o7 - respondent's determination of the addition_to_tax under sec_6651 in the amount of dollar_figure to reflect the foregoing and concessions by the parties decision will be entered under rule
